       Case 1:19-cv-01774-VEC-SLC Document 133 Filed 02/09/21 Page 1 of 2
                                                                                USDC SDNY
                                                                                DOCUMENT
                                                                                ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                    DOC #:
SOUTHERN DISTRICT OF NEW YORK                                                   DATE FILED: 2/9/2021
 -------------------------------------------------------------- X
 RODGER JENKINS and GREGORY JONES                               :
                                                                :
                                              Plaintiffs,       :
                                                                :
                            -against-                           :    19-CV-1774 (VEC)
                                                                :
                                                                :          ORDER
 XPRESSPA GROUP, INC.,                                          :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS on February 9, 2021, the parties appeared before the Court for a conference;

        IT IS HEREBY ORDERED that, for the reasons stated on the record at the February 9,

2021 conference, the Court is unable to find that there is “no just reason for delay” under Rule

54(b), and the Court, therefore, will not issue a final, partial judgment in favor of Plaintiff

Jenkins at this time. The Court will issue a single, final judgment as to all parties and all claims

upon the disposition of Plaintiff Jones’ remaining claim.

        IT IS FURTHER ORDERED that not later than February 23, 2021, counsel for Plaintiff

Jones and Defendant must propose to the Court two Mondays in May on which to commence

trial on Plaintiff Jones’ remaining claim. The Court reiterates that, to the extent the parties prefer

a remote trial to an in-person trial, they must indicate such interest in their joint pretrial order and

identify the technology platform the parties propose the Court use to conduct a remote trial.

        IT IS FURTHER ORDERED that if at any point both Plaintiff Jones and Defendant are

interested in a referral to the Magistrate Judge for a settlement conference, the parties should file

a joint letter with the Court expressing that interest.
    Case 1:19-cv-01774-VEC-SLC Document 133 Filed 02/09/21 Page 2 of 2




SO ORDERED.
                                           ____________________   _____
                                           ________________________
Date: February 9, 2021                        VALERIE CAPRONI
                                                         CAPRON    NI
      New York, New York                    United States District Judge




                                     2
